Citation Nr: 0312798	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 11 to August 22, 
1957.  He also served with the Washington Army National Guard 
from March to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The case was previously before the Board in April 1997 and 
October 1999, when it was remanded for additional 
development.  In February 1999, a hearing was held at the RO 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  In a decision dated in 
August 2001, the Board denied claims of entitlement to 
service connection for post-traumatic stress disorder and for 
an acquired psychiatric disorder other than post-traumatic 
stress disorder.  In October 2001, the veteran's Motion for 
Reconsideration was denied.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
August 2002, the Court granted the joint motion of the 
parties and vacated that part of the Board's decision that 
denied service connection for post-traumatic stress disorder.  
The Court dismissed the appeal with respect to the remaining 
issue.  The Court remanded the case to the Board for further 
proceedings.  Copies of the Order and joint motion have been 
placed in the claims file.  

In November 2002, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in February 
2003 by submitting a written argument to the Board in support 
of the claim for service connection for post-traumatic stress 
disorder.  That submission has been associated with the 
claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  An inservice stressor to support a diagnosis of post-
traumatic stress disorder has not been verified, nor has a 
diagnosis of post-traumatic stress disorder been confirmed.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The veteran was notified of the information and 
evidence required to substantiate his claim by means of the 
discussions in the rating decisions, prior Board remands, 
statement of the case, and supplemental statements of the 
case, which provided him notice of applicable regulations and 
the reasons and bases for the denial, as well as at the time 
of his personal hearings and in numerous letters from the RO.  
See Letters from the RO to the veteran dated June 3, 1997; 
December 7, 1999; December 9, 1999; May 15, 2000; August 30, 
2000; and March 26, 2001.  38 U.S.C.A. § 5103.  The RO's 
letter of March 26, 2001, notified the veteran of the 
enactment of the VCAA and of information and evidence 
necessary to substantiate his claim.  This correspondence, 
together with the other letters cited, also informed the 
veteran which evidence, if any, should be obtained by him and 
which evidence, if any, VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Furthermore, the letters from the RO complied with 
the remand instructions of the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The record shows that the statement of the case provided the 
veteran with the version of 38 C.F.R. § 3.304(f) in effect 
prior to March 7, 1997.  The version of § 3.304(f) that 
became effective on that date is set forth below.  The RO's 
failure to provide the veteran with the current version of 
§ 3.304(f) is not, however, prejudicial because under either 
version, credible supporting evidence that the claimed 
inservice stressor occurred must be present.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  As noted 
below, the Board finds that the veteran's assertions 
regarding his claimed stressor are not credible and that he 
does not, in fact, have post-traumatic stress disorder 
despite diagnosis of that disorder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO requested the 
veteran's service medical and service personnel records from 
the National Personnel Records Center and obtained his VA and 
available private treatment records.  The record is extensive 
and also includes the records of the veteran's award of 
Social Security disability benefits.  

The joint motion suggests that the Board failed to attempt to 
verify the claimed stressor once the surname of the sergeant 
who allegedly assaulted the veteran was provided at the 
hearing conducted in February 1999.  However, the claimed 
stressor is one of sexual assault.  Even if it could be 
confirmed that Sergeant R. served with the veteran at Fort 
Lewis in 1957, this proves only that the veteran remembered 
the last name of his platoon sergeant; it does not prove that 
Sergeant R. assaulted him.  The veteran has been clear about 
one thing:  He did not tell anyone else about the assault at 
the time of its claimed occurrence or until much later.  
Certainly, he did not inform any higher Army authority of the 
incident while he was on active duty.  This means that the 
only way that the incident could be confirmed with certainty 
is for VA to track down Sergeant R. and ask him whether, 46 
years ago, he committed a crime.  The Board declines to do 
this.  This is more than a mere fishing expedition.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (duty to 
assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim).  It is ethically 
problematical whether any government agency should request 
that an individual incriminate himself 46 years after the 
alleged crime occurred in order to verify the claim of 
another individual whose story over the years has not been 
consistent and whose claim is considerably less than 
persuasive.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was provided VA psychiatric examinations in 1997 and 2001.  
The 1997 examination was by a board of two psychiatrists.  
Both examinations involved complete reviews of the evidence 
of record.  Although the attorney-representative has 
submitted a VA psychiatric clinic progress note dated in 
November 2001 reflecting symptoms of post-traumatic stress 
disorder, further medical evaluation is not warranted because 
the presence of a stressor to support the diagnosis is not 
shown.  Moreover, as more fully explained below, the Board 
concludes that a diagnosis of post-traumatic stress disorder 
has not been confirmed, despite the findings reflected in the 
progress note of November 2001.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board notes, moreover, that the Court has held that the 
VCAA is not applicable in all cases.  The Court has concluded 
that the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Factual Background

The veteran's service medical records disclose no complaints 
or findings of a psychiatric disorder, including on 
separation examination in August 1957.  He specifically 
denied having any frequent or terrifying nightmares at that 
time.

The veteran was discharged from service because he failed to 
score 9 or higher on at least two aptitude areas of the 
required Army Classification Battery.  His service personnel 
records show that he underwent advanced individual training 
(AIT) in June 1957.  He took 4 1/2 days excessive leave 
between March and June 1957.  His military occupational 
specialty (MOS) changed on July 11, 1957, while he was with 
the 546th Field Artillery (FA) Battalion.  The service 
personnel records also show that the veteran had some 
problems prior to service and was arrested for larceny of a 
camera in 1953 and of an automobile in 1956.  He was 
counseled and released regarding the first incident; he was 
sentenced to six months in a facility for juvenile offenders 
for the second.  

Associated with the claims file are the veteran's Social 
Security Administration (SSA) records, which show that he 
claimed that he was disabled by mental impairment commencing 
in October 1983.  Pertinent diagnoses from 1983 forward 
included alcohol abuse, chronic depressive disorder, and a 
personality disorder.  

Also of record are the veteran's private treatment records 
from Family Medicine dated from 1987 to 1993.  He was 
diagnosed and treated for chronic depression as early as 1987 
by Ralph M. Kunkel, M.D.  

On VA general medical examination in November 1993, the 
veteran was diagnosed as having a history of depression.  

In November 1993, Patricia M. Johnston, M.S., of the Spokane 
Sexual Assault Center reported that she began treating the 
veteran for recurrent bouts of major depression in March 
1989, at which time the veteran was in recovery from 
alcoholism and had recently undergone surgery for cancer of 
the bladder.  

In May and August 1994, the veteran stated that he suffered 
from depression after he was discharged from service and was 
treated at the Department of Rehabilitation in September 
1957.  His mother reported in June 1994 and May 1995 that 
after the veteran was separated from service, he was drinking 
heavily and had problems keeping a job and attending school 
due to his health.  She stated that he was in a very 
depressed state.  The veteran's sister, a registered nurse, 
also reported in December 1994 that the veteran's personality 
changed and that he began to drink in August 1956.  The 
veteran's student record further showed that his attendance 
was good prior to active service but was poor from October to 
December 1958 following his separation from service.  

Ms. Johnston reported in December 1994 that, according to the 
veteran, in approximately January 1957, while taking a 
shower, his platoon sergeant sexually assaulted him.  This 
resulted in heavy drinking and nightmares, and the veteran 
was absent without leave (AWOL) the day following the 
incident.  He did not report the incident because of fear of 
reprisal, shame, and embarrassment.  Ms. Johnston further 
stated that following the veteran's separation from service, 
his symptoms of anxiety and depression worsened and that his 
symptomatology was consistent with post-traumatic stress 
disorder.  He lost approximately six jobs due to drinking.  
Although she administered psychological testing in December 
1994, the tests were invalid because the veteran had 
difficulty understanding the item contents and demonstrated a 
somewhat random pattern of responses.  Nevertheless, Ms. 
Johnston stated that the test findings correlated with her 
impressions of the veteran.  She stated that the veteran's 
problems originated from the difficulties he encountered and 
forced sexual abuse that occurred during active service.  She 
stated that she had been a therapist with the Spokane Sexual 
Assault Center for nearly 15 years and was a licensed mental 
health counselor.  She was also declared as an expert witness 
in state courts.  

The veteran testified at a personal hearing at the RO in 
December 1994 that following the sexual assault in service, 
he was transferred to another platoon and that this event 
affected him emotionally after service.  Following the 
assault, there were no other attempts of assault by that 
sergeant because of the transfer.  He did not report the 
incident because he was embarrassed.  He started to have 
nightmares a day or so after the assault, and the nightmares 
continued.  He had difficulty finishing school and keeping 
jobs after service.  He was reportedly treated for 
psychiatric problems at the Washington State Division of 
Vocational Rehabilitation in 1957; however, all efforts to 
obtain these records, as well as some of his employment 
records from a lumber plant, were unsuccessful.  The veteran 
also indicated that he might have erroneously told Ms. 
Johnston that the assault occurred in January 1957 but that 
it actually occurred in June 1957 during artillery training.  

On examination by Dr. Kunkel in January 1995, the veteran was 
diagnosed with a history of chronic depression.  In May 1995, 
the veteran's pastor stated that the sexual trauma the 
veteran experienced during active service in 1957 could have 
initiated his clinical depression.  The pastor stated that he 
read professional periodicals to improve his counseling 
skills and insight, although he was not a licensed 
psychiatric doctor.  

In June 1995, Frank E. Bjorseth, M.D., indicated that the 
veteran had shown him a copy of a report from an M.S. in 
psychology, presumably Patricia M. Johnston, M.S., who 
expressed the opinion that the incident involving sexual 
fondling during service led to the veteran's having post-
traumatic stress disorder.  Dr. Bjorseth stated that judging 
from the sequelae of that event described by the veteran, 
i.e., his going AWOL, increasing alcohol abuse, and 
increasing evidence of major depression, Dr. Bjorseth had no 
reason to dispute the diagnosis.  Dr. Bjorseth reported that 
he treated the veteran for heart disease.  

In June 1995, the veteran was examined by David Bot, M.D., 
who reviewed the statement from the veteran's mother and the 
report from Ms. Johnston.  The veteran stated that he went 
AWOL after being fondled by his sergeant during service and 
contemplated suicide.  He pushed the sergeant away and 
escaped.  He was afraid to report the incident.  The veteran 
stated that 90 percent of his post service jobs ended because 
of alcoholism.  He also stopped attending community college 
because of his drinking.  He had difficulty relating to 
people, which he related to the assault by his sergeant.  Dr. 
Bot conducted a thorough interview and examination of the 
veteran.  The diagnoses included alcohol abuse in remission 
and mixed personality disorder features, which predisposed 
the veteran to symptomatology of anxiety and depression.  
However, Dr. Bot stated that the veteran did not appear to 
have an independent affect of anxiety disorder.  

The veteran was treated at Deaconess Medical Center in 1996 
for heart problems.  Additional diagnoses included 
depression.  

In June 1996, Edward Stein, M.D., reported that he had 
nothing to add to the June 1995 statement from Dr. Bjorseth 
concerning the veteran's inservice sexual assault and 
diagnosis of post-traumatic stress disorder by Ms. Johnston.  
It was noted that the veteran was still followed for 
depression, which the veteran felt was related to post-
traumatic stress disorder.  

At a personal hearing at the RO in July 1996, the veteran 
testified that he was fired from a job with a lumber company 
after service in 1958 because of heart problems.  He also 
stated that he was afraid to report the inservice sexual 
assault and started drinking after service.  He did not 
recall the name of the sergeant that fondled him.  He 
received medical treatment from Dr. Stellar shortly after 
service but was unable to obtain those records.  He then 
sought treatment in 1983 and was awarded Social Security 
Administration benefits.

In July 1997, the veteran was afforded a VA examination by 
two psychiatrists.  The claims file was reviewed.  The 
veteran reported that he was fondled by his sergeant while 
taking a shower in the barracks in May or June 1956.  This 
was interrupted when someone came in and he was able to get 
away.  He wandered for a day and a half.  He did not report 
the event because he was afraid because he was AWOL and the 
sergeant continued to harass him.  He then requested a 
transfer.  After service, the veteran began alcohol treatment 
beginning in 1957.  He dropped out of school because of poor 
grades.  The examiner conducted a detailed mental status 
examination and psychological testing.  It was noted that the 
validity configuration suggested that great care should be 
taken in evaluating the results of the veteran's 
psychological testing because he might be acutely disturbed 
and unable to correctly complete the test, exaggerating or 
malingering, have limited comprehension, or not be 
cooperating.  The examiner concluded that the veteran had 
some symptoms of post-traumatic stress disorder but did not 
fulfill the full criteria for a diagnosis of post-traumatic 
stress disorder.  Pertinent diagnoses included alcohol 
dependence, in remission; dysthymia; and a personality 
disorder.  

In August 1998, Ms. Johnston reported that she had been 
treating the veteran for psychiatric symptomatology on a bi-
monthly basis since 1989.  She noted the veteran's inservice 
history and stated that he had post-traumatic stress 
disorder.  Ms. Johnston's actual treatment records of the 
veteran from Lutheran Social Services, dated from 1989 to 
2000, were also associated with the claims file and show 
diagnoses only of recurrent major depression, both before and 
after the letters reporting post-traumatic stress disorder.  
During intake in 1989, Ms. Johnston stated that most of the 
veteran's emotional problems stemmed from money mismanagement 
and/or low income.  

In February 1999, the veteran testified at a personal hearing 
before the Board.  He provided the name of the sergeant who 
reportedly assaulted him.  He also stated that this sergeant 
threatened to kill him if he told anyone what had happened 
but did not make any additional passes.  

The veteran's VA treatment records dated from 1997 to 2001 
disclose that he was diagnosed as having depression and a 
dysthymic disorder.  In March 1997, he stated that his 
depression started in 1957 following the sexual assault.  He 
said that the sergeant who sexually assaulted him also 
attempted to kill him at least two times.  Things were better 
after he was transferred to another platoon, but he started 
drinking.  In June 1999, a VA psychologist diagnosed the 
veteran as having "partial" post-traumatic stress disorder.  

In a statement received in December 1999, the veteran stated 
that the inservice sexual assault occurred while he was 
assigned to an artillery unit to which he was assigned in 
April or May 1956.  (His service records show that he was 
assigned to Battery A, 546th Field Artillery Battalion, in 
May 1957.)  

In March 2001, the veteran was afforded a VA examination by a 
psychologist.  The examiner exhaustively reviewed the claims 
file and interviewed the veteran for 75 minutes.  The veteran 
recounted the inservice sexual assault for the examiner.  He 
stated that he was able to escape from his sergeant when 
someone else came into the shower room.  After the incident, 
he was reportedly threatened by the sergeant and was given 
additional duties.  Psychological testing was conducted; 
however, the examiner reported that the test results most 
probably involved considerable distortion and exaggeration 
and were unlikely to be accurate.  The examiner concluded 
that the veteran did not meet the criteria for a diagnosis of 
post-traumatic stress disorder.  Pertinent diagnoses included 
a dysthymic disorder; alcohol dependence in remission; and 
dependent, avoidant, and passive-aggressive traits.  

In October 2001, the veteran submitted a copy of VA Pamphlet 
10-114, "Counseling and Treatment for Sexual Trauma."  In 
an accompanying statement, he identified the Sergeant 
involved as Sergeant "R."  He said that he did not report 
the individual involved because he was under pressure and too 
scared to do so.  He reported that he was administered tests 
but that the sergeant involved was standing over his 
shoulder, which made the veteran just mark answers "without 
thinking of what I was doing to get done and get out of there 
fast."  

In February 2002, the attorney-representative submitted a VA 
psychiatry clinic progress note dated in November 2001 that 
indicates that the veteran continued to have nightmares, 
"intrusive thoughts about the trauma," startle response, 
anxiety episodes and anger problems.  It was reported that he 
avoided people and did not socialize with anybody.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  However, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The veteran seeks service connection for post-traumatic 
stress disorder.  During the prosecution of this appeal, 
however, the regulation governing claims for service 
connection for post-traumatic stress disorder was amended.  
Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (effective prior to March 7, 
1997).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is undisputed in this case that the veteran did not serve 
in combat.  The case turns, rather, on whether his claim that 
he was sexually assaulted while on active duty can be 
verified.  Although there is considerable testimonial 
evidence from the veteran as to the inservice stressor, the 
Board finds it lacking in consistency and credibility.  On 
the whole, for the reasons discussed below, the evidence is 
not credible.  

The contemporaneous service records do not support the 
veteran's allegations of sexual assault in service.  Despite 
his post service allegations that he had nightmares a day or 
so after the incident, he specifically denied having a 
history of nightmares on separation examination in August 
1957.  The evidence of his service reflects that he had 
problems because of low aptitude.  While the evidence of his 
change of MOS and excessive leave, as well as alcoholism 
after service, might otherwise lend credibility to his report 
of inservice sexual assault, it is of insufficient weight to 
overcome the inconsistency and lack of credibility of his 
statements taken in the context that he himself has provided.  

For example, the veteran has offered inconsistent information 
concerning the date of the sexual assault.  He reported that 
the assault occurred in 1956 and January 1957, dates prior to 
his service, as well as in June 1957 during AIT.  These 
inconsistencies also call into question the statements of the 
veteran's sister, who stated that she observed changes in the 
veteran's behavior in August 1956, which was prior to his 
active service.  The veteran's mother indicated that she 
observed negative changes in the veteran's personality after 
service; however, his service personnel records show that he 
had some behavioral problems prior to service and was 
arrested for larceny of a camera in 1953 and of an automobile 
in 1956.  He spent some time in a facility for juvenile 
offenders for the latter offense.  Moreover, the statements 
of the veteran's sister and mother were rendered many years 
after the events to which they refer and are entitled to 
little probative value in part because of their remoteness in 
time from a relatively narrow window of time - the 5 months 
and 11 days the veteran spent on active duty in 1957.  Thus, 
the Board finds that these representations do not constitute 
"credible supporting evidence" for the alleged inservice 
episode of sexual assault.  

Furthermore, the veteran first stated that he pushed the 
sergeant away during the sexual assault and was able to 
escape; later, he indicated that the assault was interrupted 
by another person and that he was able to get away.  He also 
initially reported that the sergeant made no other attempts 
to assault him after the initial incident; later, he stated 
that the sergeant attempted to kill him two times after the 
incident.  He reported that he had problems with employment 
and school after service because of the assault; he has also 
indicated that he lost his post service jobs because of heart 
disease.  Finally, the veteran has been less than certain 
regarding the date of the alleged assault.  Because of these 
inconsistencies, the Board finds that the probative value of 
his allegations is compromised.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  

The joint motion indicates that the Board failed to 
adequately address the factors contained in the VA 
Adjudication and Procedures Manual M21-1 regarding claims for 
service connection based on personal assault.  See Patton v. 
West, 12 Vet. App. 272, 276 (1999).  The pertinent M-21 
provisions state:  

Rating specialists must carefully 
evaluate all the available evidence.  If 
the military record contains no 
documentation that personal assault 
occurred, alternative evidence might 
still establish an in[-]service stressful 
incident.  Behavior changes that occurred 
at the time of the incident may indicate 
the occurrence of an in-service stressor.  
Examples of behavior changes that might 
indicate a stressor are (but are not 
limited to):  

a.  Visits of a medical or counseling 
clinic or dispensary without a specific 
diagnosis or specific ailment;

b.  Sudden requests that the veteran's 
military occupational series or duty 
assignment be chan[g]ed without other 
justification;

c.  Lay statements indicating increased 
use or abuse of leave without an apparent 
reason such as family obligations or 
family illness;

d.  Changes in performance and 
performance evaluations;

e.  Lay statements describing the 
episodes of depression, panic attacks or 
anxiety but no identifiable reasons for 
the episodes;

f.  Increased or decreased use of 
prescription medications;

g.  Increased use of over the counter 
medications;

h.  Evidence of substance abuse such as 
alcohol or drugs;

i.  Increased disregard for military or 
civilian authority;

j.  Obsessive behavior such as overeating 
or under eating;

k.  Pregnancy test around the time of the 
incident;

l.  Increased interest in tests for HIV 
or sexually transmitted diseases;

m.  Unexplained economic or social 
behavior changes;

n.  Treatment for physical injuries 
around the time of the claimed trauma but 
not reported as a result of trauma;

o.  Breakup of primary relationship.  

(Emphasis added.)  

The M-21 provisions thus recognize that personal assault such 
as here alleged can often be established only by secondary 
evidence and the inferences that can be drawn therefrom.  
However, service connection may not be predicated on a resort 
to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2002).  Precisely because service 
connection may not be based on conjecture, it is important 
that the factors enumerated in M-21 not have alternative 
explanations or be subject to significant questions of 
credibility.  The factors addressed in M-21 suggest a change 
in behavior without rational alternative explanations.  
Otherwise, establishing the existence of the claimed stressor 
is inevitably an exercise in speculation.  Thus, the factors 
set forth above contemplate changes in behavior roughly 
contemporaneous with the claimed incident such as to indicate 
the actual occurrence of the stressor.  

The record shows that the veteran had discipline problems 
prior to service and was separated from service due to a lack 
of aptitude for military service.  Thus, his change in MOS 
could well have been due to lack of capacity for his initial 
assignment, could have reflected military needs, or could 
have been a matter of personal choice.  Given his preservice 
history of disciplinary problems, it is reasonable to assume 
that his AWOL was due to his own misconduct and not a result 
of sexual assault.  Indeed, an AWOL prompted by sexual 
assault might reasonably be assumed to cause a longer absence 
because of the very nature of the incident and the reluctance 
to return to the unit where it allegedly occurred.  The 
veteran testified in December 1994 that he was transferred to 
another platoon following the incident and this event 
affected him emotionally following service.  He has claimed 
that the assault took place while he was assigned to an 
artillery unit.  His service records show that he remained 
with the same artillery unit - Battery A of the 546th Field 
Artillery Battalion - throughout his brief service.  Thus, it 
is not shown that he was transferred to another unit or that 
he requested transfer to another unit.  The transfer between 
platoons means that the veteran would have remained in the 
same Battery with the person he claims assaulted him.  This 
is not a credible scenario if an assault actually took place.  

Moreover, the veteran's recollection of the events is 
suspect.  He cannot seem to accurately depict whether the 
assault was terminated by his own actions or was interrupted 
by another person.  This is not a minor variation in his 
story but crucially undermines his claim.  The essence of 
post-traumatic stress disorder is the reexperiencing of a 
traumatic event with intrusive recollections and nightmares 
regarding that event.  The lack of consistency in his overall 
story is incompatible with the searing emotional effect of an 
actual assault because, in its nature, a sexual assault 
sufficient to support a diagnosis of post-traumatic stress 
disorder should be vividly recalled.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  Yet the veteran 
cannot seem to consistently provide the precise facts that 
terminated the incident or even the approximate date that the 
incident occurred.  The latter point might not seem important 
in a scenario in which a claimant had lengthy service; here, 
however, the scenario involves a brief period of service, and 
key information regarding the claimed assault should 
necessarily be easier to recall or to locate more accurately 
in the relevant timeframe.  

Although there is evidence of the abuse of alcohol at a time 
roughly contemporaneous with service, there is also the 
suggestion that alcohol abuse preexisted service.  The 
veteran's sister indicated that the veteran's personality 
changed and that he began to drink in August 1956, which was 
prior to service.  This is not to say that his sister's 
rendition of events is precisely accurate.  But considered in 
conjunction with the criminal problems that the veteran had 
prior to service, it suggests a scenario in which his 
drinking was triggered by something other than the claimed 
sexual assault in service.  Ms. Johnston, reporting what the 
veteran had told her, indicated that the sexual assault 
triggered heavy drinking and nightmares and that the veteran 
went AWOL for a day following the incident.  However, the 
Board finds the veteran's assertions as to the sexual assault 
in service to be self-serving and entirely incredible.  There 
are other possible explanations for the veteran's drinking 
problems, and they are ones that fit the credible evidence of 
record.  The veteran lacked aptitude for military service.  
He had behavior problems amounting to criminal activity prior 
to active service.  He may well have been frustrated with a 
military life to which he was not suited, and his AWOL or 
excessive leave would not be surprising.  The Board observes 
that the veteran's preservice juvenile offenses involved 
moral turpitude and thus go to his credibility.  See Black's 
Law Dictionary 1026 (7th ed. 1999) (defining moral turpitude 
as conduct that is contrary to justice, honesty, or 
morality).  There is thus more support for the inference that 
the veteran's problems in service stemmed from his 
temperamental unsuitability and lack of aptitude for service 
than from his alleged sexual assault.  His fall-off in 
attendance at school apparently took place more than a year 
following his separation from service at a time when he 
apparently was drinking heavily.  He also testified in July 
1996 that he was fired from a job with a lumber company in 
1958 because of heart problems.  His poor attendance at 
school during the period from October to December 1958 is 
thus consistent with health problems and excessive drinking 
wholly unrelated to any incident in service.  

Indeed, the allegation of sexual assault against his platoon 
sergeant does not seem to have occurred to the veteran during 
most of the decades that elapsed between his separation and 
the initial suggestion by Ms. Johnston in 1994 that his 
symptoms were consistent with post-traumatic stress disorder.  
Ms. Johnston also noted that he had lost about six jobs due 
to drinking.  But this is relevant only if it is assumed that 
the drinking stemmed from the claimed assault.  The record 
actually more reasonably suggests that the veteran had 
alcohol abuse as a primary disorder and not as a consequence 
of post-traumatic stress disorder.  Dr. Bot essentially so 
found when in June 1995 he said that the veteran's alcohol 
abuse and mixed personality disorder features predisposed him 
to symptoms of anxiety and depression.  It is notable - and 
consistent with Dr. Bot's findings - that psychological 
testing, including that performed by Ms. Johnston, was either 
inconclusive or did not confirm the presence of post-
traumatic stress disorder.  

Moreover, the later diagnoses of post-traumatic stress 
disorder by private physicians originate in Ms. Johnston's 
1994 formulation of a diagnosis of post-traumatic stress 
disorder based on what the veteran told her.  The subsequent 
favorable diagnoses have built on her diagnosis, which in 
turn is based on believing what the veteran told her.  The 
veteran told her that he did not report the sexual assault 
because of fear of reprisal, shame, and embarrassment.  This 
could well be a reason for failing to report the incident, 
but it is not a persuasive one in this case because the 
veteran also told Ms. Johnston that he began having 
nightmares following the incident.  How he then could deny 
having nightmares when he was separated from service is a 
mystery.  

Even more of a mystery is the absence of any mention of post-
traumatic stress disorder when he was awarded Social Security 
disability benefits, commencing in October 1983.  By then, 
post-traumatic stress disorder was a well-established 
diagnosis in DSM-III, yet the award was based primarily on 
major depression and alcohol abuse.  Although post-traumatic 
stress disorder is often delayed, either in its symptoms or 
in its diagnosis, it is inexplicable how the decision of the 
Administrative Law Judge for the Social Security 
Administration, rendered in May 1988, could detail findings 
indicative of major depression and alcohol abuse without 
mentioning post-traumatic stress disorder, even in passing.  
According to the veteran, the assault in service was 
profoundly disabling.  Had it actually occurred, it certainly 
would have been crucial to an accurate diagnosis and a true 
rendering of the veteran's overall disability picture.  Yet 
no such incident was mentioned.  In fact, no such incident is 
reflected in his private treatment records throughout the 
1980's, when he carried a diagnosis of chronic depression.  

The greatest mystery of all is how the veteran could not 
remember the name of the sergeant who fondled him when he 
testified at the RO in July 1996 but could remember his 
surname when he testified before the Board in February 1999.  
This lapse of memory might be explicable had the veteran been 
assaulted by just another member of his unit.  However, this 
soldier was his platoon sergeant.  It is simply not 
believable that he would not remember the name of the person 
who assaulted him and threatened to kill him if he told 
anyone when that person was his own platoon sergeant.  His 
period of service was not lengthy enough to confuse this 
particular platoon sergeant with numerous others.  For the 
incident to have been as profoundly disturbing as the veteran 
now claims, causing him to go AWOL, have nightmares, become 
chronically depressed and alcoholic, and disrupt his 
schooling, employment, and marriages, it would have imprinted 
itself on his memory.  Surely that would have included the 
name of the perpetrator, yet it took the veteran until 
February 1999 - long after he began the prosecution of this 
claim - in order to remember even that person's last name.  

Accordingly, the Board concludes that the existence of the 
stressor said to support a diagnosis of post-traumatic stress 
disorder is not supported by credible evidence.  See 
38 C.F.R. § 3.304(f).  

Moreover, the Board finds that a diagnosis of post-traumatic 
stress disorder has not been confirmed.  The veteran has been 
diagnosed with post-traumatic stress disorder by Ms. 
Johnston.  He was found to have some of the symptoms of post-
traumatic stress disorder by a VA psychologist in June 1999, 
which was then characterized as "partial" post-traumatic 
stress disorder.  However, the medical evidence indicating 
that the veteran does not have post-traumatic stress disorder 
is more probative than the statements from Ms. Johnston and 
the VA psychologist in June 1999 indicating the presence of 
post-traumatic stress disorder.  Although Dr. Bjorseth stated 
that he had no reason to dispute the diagnosis rendered by 
Ms. Johnston, it appears that he only treated the veteran for 
heart disease.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise).  Two 
VA psychiatrists in July 1997 and a VA psychologist in March 
2001, based upon review of the claims file, detailed 
examination of the veteran, and consideration of the findings 
of other mental health professionals, found that the veteran 
did not have post-traumatic stress disorder.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In addition, Dr. Bot, 
after thorough examination of the veteran and review of Ms. 
Johnston's report, did not enter a diagnosis of post-
traumatic stress disorder.  The two VA psychiatrists and Dr. 
Bot are medical doctors and are better qualified to address 
the diagnosis of the veteran's psychiatric disorder than Ms. 
Johnston, a mental health counselor, and the VA psychologist.  
The physicians' opinions were definitive and were based on 
review of the entire claims file with detailed rationale.  
They are thus found to be persuasive when considered with the 
rest of the evidence of record.  Furthermore, Ms. Johnston's 
actual treatment records, dated both prior to and after her 
letters stating that the veteran had post-traumatic stress 
disorder, show diagnoses only of recurrent major depression.  
Indeed, her treatment records of the veteran contain 
information that contradicts her written opinions that the 
veteran has post-traumatic stress disorder as a result of 
sexual assault, as in 1989 when she stated that the veteran's 
emotional problems were related to financial problems.  

Although the veteran's sister, who is a registered nurse, 
stated that she observed a change in the veteran's behavior 
in August 1956, she did not suggest that the veteran had any 
psychiatric disorder at that time.  In any case, August 1956 
was prior to his active service.  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The probative and relevant 
evidence of record forms a medical consensus that the veteran 
does not have post-traumatic stress disorder.  The veteran's 
contention that he has post-traumatic stress disorder is not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(a lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms).  

Neither Ms. Johnston nor the June 1999 VA psychologist 
reviewed the claims file.  See, e.g., Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (Board not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis); Swann v. Brown, 
5 Vet. App. 229 (1993) (holding that Board was not required 
to accept the medical opinions of two doctors who rendered 
diagnoses of post-traumatic stress disorder almost 20 years 
after claimant's separation from service and who relied on 
history as related by the appellant as the basis for those 
diagnoses); Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991) 
(an opinion relating a current disability to service has more 
probative value when it takes into account the records of 
prior medical treatment so that the opinion is a fully 
informed one); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).  

The attorney-representative argues that the VA psychiatric 
clinic progress note of November 2001 supplies the symptoms 
said to be absent when the VA examiner in March 2001 found 
that the veteran did not have post-traumatic stress disorder, 
namely persistent avoidance of the stimuli associated with 
the trauma and persistent symptoms of increased arousal.  
However, the symptoms noted in November 2001 were elicited in 
a clinical setting.  This case turns on the verification of a 
claimed stressor and on the etiology of a disease.  This in 
turn is a question of forensic, not clinical medicine.  In a 
case such as this, the opinions of examiners who have 
actually examined the evidence of record are entitled to far 
greater weight than the diagnostic impressions of a care 
provider, which are usually predicated solely on history 
provided by the claimant.  

After a careful review of the record and consideration of the 
joint motion and the arguments rendered by the attorney-
representative, the Board concludes that the evidence in this 
case clearly preponderates against the claim for service 
connection for post-traumatic stress disorder.  It follows 
that the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

